                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              Case No. 5:19-cv-00257-D



JUSTIN MARNOCH and JAMES ALLAN
BREIT JR, individually and on behalf of others
similarly situated,
                                                       ORDER GRANTING DEFENDANTS'
                     Plaintiffs,                            UNOPPOSED MOTION
                                                      TO FILE SETTLEMENT DOCUMENTS
                V.                                              UNDER SEAL

GBR PIZZA, INC., d/b/a Domino's, and
GERALD B. RHODES,

                     Defendants.



       This matter is before the Court upon GBR Pizza, Inc. and Gerald B. Rhodes' (collectively,

"Defendants") Unopposed Motion to File Settlement Documents Under Seal.                The Court

specifically finds as follows:
                       '
        1.      Defendants submit that the Parties have reached a settlement of this hybrid FLSA

collective action and North Carolina wage and hour class action litigation.

       2.      Defendants moved to have the Parties' Joint Motion for Final Approval of

Settlement Agreement (DE 24), Plaintiffs' Unopposed Motion for Approval of Attorneys' Fees

and Costs, all exhibits and declarations (DE 25) thereto, as well as the transcript of the Fairness

Hearing scheduled for February 24, 2020 (collectively, the "S'ettlement Documents") filed under

seal. because a material term of the Parties' Settlement and Release Agreement is that its terms be

kept confidential.
         3.     The Court may seal documents if the public's right of access to documents filed

with court is outweighed by the litigants' interests. See Va. Dep 't of State Police v. Washington

Post, 386 F.3d 567, 575 (4th Cir. 2004).

         4.     The Court has balanced the competing interests in access and finds sealing of the

Settlement Documents is justified. The Settlement Documents contain information related to

specific employment relationships and not matters of public concern. The public's interest is

nonexistent, or at most slight, where Plaintiffs' allegations and the Defendants' primary defenses

to those allegations, which together gave rise to the settlement at issue, were made publicly available

in the Parties' Joint Motion for Preliminary Approval of Settlement Agreement. In addition,

confidentiality is a critical factor in support of the public policy encouraging litigants to settle claims

without resort to burdensome litigation.

         5.     There are no alternatives to filing under seal, as the Court must approve the

settlement for final adjudication of this FLSA matter. See Taylor v. Progress Energy, 415 F.3d

364,371 (4th Cir. 2005); Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir.

1982).

         6.     Plaintiffs do not oppose this Motion and do not oppose the documents referred to

herein being filed under seal.

         IT IS NOW THEREFORE ORDERED that Defendants' Unopposed Motion to File

Settlement Documents Under Seal be GRANTED and that the Parties' Joint Motion for Final

Approval of Settlement Agreement (DE 24), Plaintiffs' Unopposed Motion for Approval of

Attorneys' Fees and Costs, all exhibits and declarations (DE 25) thereto, as well as the transcript

of the Fairness Hearing scheduled for February 24, 2020 (collectively, the "Settlement

Documents") are hereby SEALED.
SO ORDERED. This j._l_ day of February 2020.




                                               Jarr(s C. Dever III
                                               United States District Judge
